Name: Commission Delegated Regulation (EU) NoÃ 807/2014 of 11Ã March 2014 supplementing Regulation (EU) NoÃ 1305/2013 of the European Parliament and of the Council on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) and introducing transitional provisions
 Type: Delegated Regulation
 Subject Matter: environmental policy;  EU finance;  agricultural policy;  forestry;  farming systems;  regions and regional policy;  agricultural structures and production
 Date Published: nan

 31.7.2014 EN Official Journal of the European Union L 227/1 COMMISSION DELEGATED REGULATION (EU) No 807/2014 of 11 March 2014 supplementing Regulation (EU) No 1305/2013 of the European Parliament and of the Council on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) and introducing transitional provisions THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1305/2013 of the European Parliament and of the Council of 17 December 2013 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) and repealing Council Regulation (EC) No 1698/2005 (1), and in particular Articles 2(3), 14(5), 16(5), 19(8), 22(3), 28(10), 28(11), 29(6), 30(8), 33(4), 34(5), 35(10), 36(5), 45(6), 47(6) and Article 89 thereof, Whereas: (1) Regulation (EU) No 1305/2013 lays down general rules governing Union support for rural development financed by the European Agricultural Fund for Rural Development (the EAFRD), complementing the common provisions for the European Structural and Investment Funds laid down in Part Two of Regulation (EU) No 1303/2013 of the European Parliament and of the Council (2). Supplementary rules should be laid down. (2) Member States should establish and apply specific conditions for access to support for young farmers in case they are not setting up as a sole head of the holding. In order to ensure equal treatment of beneficiaries irrespective of the legal form under which they choose to set up in an agricultural holding, it should be provided that the conditions under which a legal person or other form of partnership may be considered to be a young farmer should be equivalent to those of a natural person. A grace period, sufficiently long to allow young farmers to acquire the needed qualifications, should be provided for. (3) In order to ensure that farm and forest exchange schemes and farm and forest visits supported by the EAFRD are clearly defined and demarcated in relation to similar actions under other Union schemes, while at the same time taking into account the diversity of national situations, Member States should define the duration and content of such schemes and visits in their rural development programmes. That content should focus on certain areas, closely linked to the achievement of the Union priorities for rural development. (4) Rules specifying the characteristics of groups of producers and the types of actions that may receive support under the promotion component of the quality schemes measure, setting conditions to prevent distortion of competition and discrimination against certain products and excluding commercial brand names from support should be laid down. (5) The business plans referred to in Article 19(4) of Regulation (EU) No 1305/2013 should provide sufficient elements to allow assessment of the attainment of the targets of the selected operation. In order to ensure equal treatment among beneficiaries across the Union and to facilitate monitoring, the criterion to be used for setting the thresholds referred to in Article 19(4) of that Regulation should be production potential of the agricultural holding. (6) Minimum environmental requirements with which the afforestation of agricultural land must comply should be laid down ensuring that no inappropriate afforestation of sensitive habitats including areas under high natural value farming takes place and that the need for resilience to climate change is taken into account. On sites designated as Natura 2000, afforestation should be consistent with the management objectives of the sites concerned. Special attention should be paid to specific environmental needs for particular sites such as the prevention of soil erosion. More stringent rules should be provided for afforestation operations leading to the creation of larger forests in order to take into account the impact of scale of those operations on the ecosystems and to ensure that they comply with the objectives of the Green Infrastructure Strategy (3) and new EU Forest Strategy (4). (7) Conditions applicable to commitments to extensify livestock farming, to rear local breeds in danger of being lost to farming and to preserve plant genetic resources under threat of genetic erosion should ensure that commitments are defined in accordance with the Union priorities for rural development and in particular the need to ensure the protection of the landscape and its features, of natural resources including water, of soil and of genetic diversity. (8) Operations which may be eligible for support for the conservation and sustainable use and development of genetic resources in agriculture and the conservation and promotion of forest genetic resources should be defined. (9) In order to exclude double funding of the agricultural practices beneficial for the climate and the environment and equivalent practices referred to in Article 43 of Regulation (EU) No 1307/2013 of the European Parliament and of the Council (5), to avoid distortion of competition among farmers and to ensure sound financial management of EAFRD funds, it should be provided that additional costs and income foregone resulting from those practices are deducted from the relevant payments. (10) The areas in which animal welfare commitments are made to provide for upgraded standards of production methods should be defined. In doing so it should be avoided that those animal welfare commitments overlap with standard farming practices and in particular vaccination to prevent pathologies. (11) Short supply chains and local markets in relation to which support may be given should be specified. In order to allow for a clear demarcation between the two, the number of intermediaries should be used as a criterion defining short supply chains whereas kilometric distance from the farm, taking into account specific geographic features of the area concerned, should be the criterion defining local markets, unless a convincing alternative criterion is presented. Cooperation among small operators should be sharply focused on overcoming the general disadvantages caused by fragmentation in rural areas. Therefore, it should be limited to microenterprises and natural persons who are about to start up a microenterprise at the moment of applying for support. In order to ensure a coherent approach in the implementation of the cooperation measure only promotion activities related to short supply chains and local markets should be supported under that measure. (12) In order to ensure that contributions related to the interest on commercial loans taken by the mutual funds referred to in Articles 38(3)(b) and 39(4)(b) of Regulation (EU) No 1305/2013 are maintained at an appropriate level, the minimum and maximum duration of those commercial loans should be of between one and five years. (13) In order to ensure the efficient use of EAFRD resources, certain types of expenditure linked to leasing contracts, such as lessors margin, refinancing costs, overheads and insurance charges should be excluded from support. In order to take account of the differing financial and development conditions of the agricultural sector in the Member States, while ensuring sound financial management of EAFRD resources, Member States should be required to define in their rural development programmes the conditions under which second-hand equipment may be eligible for support. In accordance with the Union priorities for rural development, only renewable energy investments with high-level energy efficiency and a high level of environmental performance should receive EAFRD support. For that purpose, Member States should establish minimum criteria for energy efficiency. Member States should ensure that applicable sustainability criteria for bioenergy are fulfilled. Member States should also support the transition from first to second generation biofuels and should encourage greater production of advanced biofuels, which provide high greenhouse gas savings with low risk of causing indirect land use change and which do not compete directly for agricultural land for the food and feed markets. (14) The conditions applicable to conversion or adjustment of commitments under the measures laid down in Articles 28, 29, 33 and 34 of Regulation (EU) No 1305/2013 should be laid down and situations in which reimbursement of the aid shall not be required should be defined. It should be ensured that conversion or adjustment of commitments is only possible when the environmental objectives of the commitment are safeguarded or reinforced. (15) Provisions for the transition from rural development support under Council Regulation (EC) No 1698/2005 (6) or, in the case of Croatia, Council Regulation (EC) No 1085/2006 (7), to support under Regulation (EU) No 1305/2013 should be adopted. Taking into account that a number of transitional provisions for rural development have already been introduced by Regulation (EU) No 1310/2013 of the European Parliament and of the Council (8), this Regulation should lay down the conditions under which the expenditure relating to measures referred to in Articles 52 and 63 of Regulation (EC) No 1698/2005 becomes eligible under Regulation (EU) No 1305/2013. This Regulation should also adjust the dates for the submission of the ex post evaluations of the programmes and the summary thereof, to take account of the transitional provisions concerning the implementation of programmes of the 2007 to 2013 programming period in 2014 introduced by Article 1 of Regulation (EU) No 1310/2013. (16) Since Regulation (EU) No 1305/2013 replaces Regulation (EC) No 1698/2005 it is appropriate to repeal the implementing rules of Regulation (EC) No 1698/2005 laid down by Commission Regulation (EC) No 1974/2006 (9). Regulation (EC) No 1974/2006 should therefore be repealed. (17) In view of the fact that at the moment of publication of this Regulation in the Official Journal of the European Union the 2014-2020 programming period will have already started, it is necessary to shorten as much as possible the delay for its entry into force. It should therefore enter into force on the day of its publication and apply as of the first day of the 2014-2020 programming period, on 1 January 2014, HAS ADOPTED THIS REGULATION: CHAPTER I SCOPE Article 1 Scope This Regulation lays down: (1) provisions supplementing Regulation (EU) No 1305/2013 as regards: (a) young farmers; (b) farm and forest exchange schemes and visits; (c) quality schemes  promotion; (d) farm and business development; (e) afforestation and creation of woodland; (f) agri-environment-climate; (g) conservation of genetic resources in agriculture and in forestry; (h) exclusion of double-funding; (i) animal welfare; (j) cooperation; (k) commercial loans to mutual funds, (l) investments; (m) conversion or adjustment of commitments; (n) extended or new commitments; (2) specific transitional rules laying down the conditions under which support approved by the Commission under Regulation (EC) No 1698/2005, or, in the case of Croatia, under Regulation (EC) No 1085/2006, may be integrated into support provided under Regulation (EU) No 1305/2013, including, in the case of Croatia, for technical assistance. CHAPTER II PROVISIONS SUPPLEMENTING RULES ON RURAL DEVELOPMENT MEASURES Article 2 Young farmer 1. Member States shall establish and apply specific conditions for access to support where a young farmer as defined in Article 2(1)(n) of Regulation (EU) No 1305/2013 is not setting up as a sole head of the holding, irrespective of its legal form. These conditions shall be equivalent to those required for a young farmer setting up as sole head of a holding. In all cases, control over the holding shall be held by young farmers. 2. Where the application for support concerns a holding owned by a legal person, a young farmer within the meaning of Article 2(1)(n) of Regulation (EU) No 1305/2013 shall exercise effective and long-term control over the legal person in terms of decisions related to management, benefits and financial risks. Where several natural persons, including person(s) who are not young farmer(s), participate in the capital or management of the legal person, the young farmer shall be capable of exercising such effective and long-term control either solely or jointly together with other farmers. Where a legal person is solely or jointly controlled by another legal person, requirements laid down in the first subparagraph shall apply to any natural person having control over that other legal person. 3. All the elements of the definition of young farmer set out in Article 2(1)(n) of Regulation (EU) No 1305/2013 have to be met at the moment of submission of an application for support under that Regulation. However, a grace period, not exceeding 36 months from the date of the individual decision granting support, may be allowed to the beneficiary, in order to meet the conditions relating to the acquisition of the occupational skills specified in the rural development programme. Article 3 Farm and forest exchange schemes and visits Member States shall define the duration and the content of the short-term farm and forest management exchange schemes and farm and forest visits referred to in Article 14(1) of Regulation (EU) No 1305/2013 in their rural development programmes. Such schemes and visits shall focus, in particular, on sustainable farming and forestry methods and/or technologies, farm diversification, farms participating in short supply chains, the development of new business opportunities and new technologies, and on the improvement of forest resilience. Article 4 Quality schemes  promotion 1. Groups of producers receiving support under Article 16(2) of Regulation (EU) No 1305/2013 shall be entities, irrespective of their legal form, which bring together operators participating in a quality scheme for agricultural products, cotton or foodstuffs as referred to in Article 16(1) of that Regulation, for a specific product covered by one of those schemes. 2. Types of actions eligible for support under Article 16(2) of Regulation (EU) No 1305/2013 shall have the following characteristics: (a) be designed to induce consumers to buy the products covered by a quality scheme for agricultural products, cotton or foodstuffs as referred to in Article 16(1) of Regulation (EU) No 1305/2013, participation in which receives support under the rural development programme; and (b) draw attention to the specific features or advantages of the products concerned, notably the quality, specific production methods, high animal welfare standards and respect for the environment linked to the quality scheme concerned. 3. Eligible actions shall not incite consumers to buy a product due to its particular origin, except for products covered by the quality schemes introduced by Title II of Regulation (EU) No 1151/2012 of the European Parliament and of the Council (10), by Chapter III of Regulation (EC) No 110/2008 of the European Parliament and of the Council (11), by Chapter III of Regulation (EU) No 251/2014 of the European Parliament and of the Council (12) and by Section 2 of Chapter I of Title II of Part II of Regulation (EU) No 1308/2013 of the European Parliament and of the Council (13) with respect to wine. The origin of the product may be indicated, provided that the mention of the origin is subordinate to the main message. 4. No support under Article 16(2) of Regulation (EU) No 1305/2013 shall be granted for information and promotion actions concerning commercial brand names. Article 5 Farm and business development 1. The business plan referred to in Article 19(4) of Regulation (EU) No 1305/2013 shall describe at least: (a) in the case of start-up aid to young farmers: (i) the initial situation of the agricultural holding; (ii) milestones and targets for the development of the activities of the agricultural holding; (iii) details of the actions, including those related to environmental sustainability and resource efficiency, required for the development of the activities of the agricultural holding, such as investments, training, advice; (b) in the case of start-up aid for non-agricultural activities in rural areas: (i) the initial economic situation of the person or micro- or small enterprise applying for support, (ii) milestones and targets for the development of the new activities of the person or agricultural holding or of the micro- or small enterprise, (iii) details of the actions required for the development of the activities of the person or agricultural holding or micro- or small enterprise, such as details of investments, training, advice; (c) in the case of start-up aid for the development of small farms: (i) the initial situation of the agricultural holding; and (ii) details of the actions, including those related to environmental sustainability and resource efficiency, that could support the achievement of economic viability, such as investments, training, cooperation. 2. Member States shall define the thresholds referred to in the third subparagraph of Article 19(4) of Regulation (EU) No 1305/2013 in terms of production potential of the agricultural holding, measured in standard output, as defined in Article 5 of Commission Regulation (EC) No 1242/2008 (14), or an equivalent. Article 6 Afforestation and creation of woodland The following minimum environmental requirements shall apply in the context of the afforestation and creation of woodland measure referred to in Article 22 of Regulation (EU) No 1305/2013: (a) the selection of species to be planted, of areas and of methods to be used shall avoid the inappropriate afforestation of sensitive habitats such as peat lands and wetlands and negative effects on areas of high ecological value including areas under high natural value farming. On sites designated as Natura 2000 pursuant to Council Directive 92/43/EEC (15) and Directive 2009/147/EC of the European Parliament and of the Council (16) only afforestation consistent with the management objectives of the sites concerned and agreed with the Member States authority in charge of implementing Natura 2000 shall be allowed; (b) the selection of species, varieties, ecotypes and provenances of trees shall take account of the need for resilience to climate change and to natural disasters and the biotic, pedologic and hydrologic condition of the area concerned, as well as of the potential invasive character of the species under local conditions as defined by Member States. The beneficiary shall be required to protect and care for the forest at least during the period for which the premium for agricultural income foregone and maintenance is paid. This shall include tending, thinnings or grazing as appropriate, in the interest of the future development of the forest and regulating competition with herbaceous vegetation and avoiding the building up of fire-prone undergrowth material. As regards fast-growing species, Member States shall define the minimum and maximum time before felling. The minimum time shall not be less than 8 years and the maximum shall not exceed 20 years; (c) in cases where, due to difficult environmental or climatic conditions, including environmental degradation, the planting of perennial woody species cannot be expected to lead to the establishment of forest cover as defined under the applicable national legislation, the Member State may allow the beneficiary to establish and maintain other woody vegetation cover. The beneficiary shall provide the same level of care and protection as applicable to forests; (d) in the case of afforestation operations leading to the creation of forests of a size exceeding a certain threshold, to be defined by Member States, the operation shall consist of either: (i) the exclusive planting of ecologically adapted species and/or species resilient to climate change in the bio-geographical area concerned, which have not been found, through an assessment of impacts, to threaten biodiversity and ecosystem services, or to have a negative impact on human health; or (ii) a mix of tree species which includes either:  at least 10 % of broadleaved trees by area, or  a minimum of three tree species or varieties, with the least abundant making up at least 10 % of the area. Article 7 Agri-environment-climate 1. Commitments under the agri-environment-climate measure referred to in Article 28 of Regulation (EU) No 1305/2013 to extensify livestock farming shall comply with at least the following conditions: (a) the whole grazed area of the holding is managed and maintained to avoid over- and under-grazing; (b) livestock density is defined taking account of all grazing livestock kept on the farm or, in the case of a commitment to limit nutrient leaching, all animals kept on the farm which are relevant to the commitment in question. 2. Commitments under the agri-environment-climate measure referred to in Article 28 of Regulation (EU) No 1305/2013 to rear local breeds in danger of being lost to farming or to preserve plant genetic resources under threat of genetic erosion shall require: (a) to rear farm animals of local breeds, genetically adapted to one or more traditional production systems or environments in the country, in danger of being lost to farming; or (b) to preserve plant genetic resources naturally adapted to the local and regional conditions and under threat of genetic erosion. The following species of farm animals shall be eligible for support: (a) cattle; (b) sheep; (c) goats; (d) equidae; (e) pigs; (f) birds. 3. Local breeds shall be considered as being in danger of being lost to farming if the following conditions are fulfilled: (a) the number, at national level, of breeding females concerned is stated; (b) that number and the endangered status of the listed breeds is certified by a duly recognised relevant scientific body; (c) a duly recognised relevant technical body registers and keeps up-to-date the herd or flock book for the breed; (d) the bodies concerned possess the necessary skills and knowledge to identify animals of the breeds in danger. The information on the fulfilment of those conditions shall be included in the rural development programme. 4. Plant genetic resources shall be considered as being under threat of genetic erosion on condition that sufficient evidence of genetic erosion, based upon scientific results or indicators for the reduction of landraces/primitive local varieties, their population diversity and, where relevant, for modifications in the prevailing agricultural practices at local level, is included in the rural development programme. 5. Activities covered by the type of agri-environment-climate commitments referred to in paragraphs 1 to 4 of this Article shall not be eligible for support under Article 28(9) of Regulation (EU) No 1305/2013. Article 8 Conservation of genetic resources in agriculture and in forestry 1. For the purposes of this Article, the following definitions shall apply: (a) in situ conservation in agriculture means the conservation of genetic material in ecosystems and natural habitats and the maintenance and recovery of viable population of species or feral breeds in their natural surroundings and, in the case of domesticated animal breeds or cultivated plant species, in the farmed environment where they have developed their distinctive properties; (b) in situ conservation in forestry means the conservation of genetic material in ecosystems and natural habitats and the maintenance and recovery of viable population of species in their natural surroundings; (c) on-farm or on-forest holding conservation means in situ conservation and development at farm or forest holding level; (d) ex situ conservation means the conservation of genetic material for agriculture or forestry outside their natural habitat; (e) ex situ collection means a collection of genetic material for agriculture or forestry maintained outside their natural habitat. 2. Operations for the conservation of genetic resources in agriculture and in forestry eligible for support under Articles 28(9) and 34(4) of Regulation (EU) No 1305/2013 shall include the following: (a) targeted actions: actions promoting the in situ and ex situ conservation, characterisation, collection and utilisation of genetic resources in agriculture and in forestry, including web-based inventories of genetic resources currently conserved in situ, including on-farm or on-forest holding conservation, and of ex situ collections and databases; (b) concerted actions: actions promoting the exchange of information for the conservation, characterisation, collection and utilisation of genetic resources in Union agriculture or forestry, among competent organisations in the Member States; (c) accompanying actions: information, dissemination and advisory actions involving non-governmental organisations and other relevant stakeholders, training courses and preparation of technical reports. Article 9 Exclusion of double-funding of agricultural practices beneficial for the climate and the environment and of equivalent practices 1. For the purposes of the support under Articles 28(6), 29(4) and 30(1) of Regulation (EU) No 1305/2013, the calculation of such payments shall take into account only the additional costs and/or income foregone linked to the commitments which go beyond the relevant obligatory practices under Article 43 of Regulation (EU) No 1307/2013. 2. When an agri-environment-climate commitment under Article 28 of Regulation (EU) No 1305/2013 for practices referred to in points 3 and 4 of Section I and point 7 of Section III of Annex IX to Regulation (EU) No 1307/2013, and for any further practices added to that Annex is notified, in accordance with the rules of Article 43(8) of Regulation (EU) No 1307/2013, as equivalent to one or more of the practices established under Article 43(2) of Regulation (EU) No 1307/2013, the payment for the agri-environment-climate commitment under Article 28(6) of Regulation (EU) No 1305/2013 shall be reduced by a lump sum corresponding to a part of the greening payment in the Member State or region for each greening practice as established in accordance with Article 43(12)(c) of Regulation (EU) No 1307/2013. Article 10 Animal welfare Animal welfare commitments eligible to receive support under Article 33 of Regulation (EU) No 1305/2013 shall provide upgraded standards of production methods in one of the following areas: (a) water, feed and animal care in accordance with the natural needs of animal husbandry; (b) housing conditions, such as increased space allowances, flooring surfaces, enrichment materials, natural light; (c) outdoor access; (d) practices which avoid mutilation and/or castration of animals, or in specific cases when mutilation or castration of animals is deemed necessary, provide for the use of anaesthetics, analgesia and anti-inflammatory medication or immunocastration. Article 11 Cooperation 1. Support for the establishment and development of short supply chains, as referred to in Article 35(2)(d) of Regulation (EU) No 1305/2013 shall cover only supply chains involving no more than one intermediary between farmer and consumer. 2. Support for the establishment and development of local markets, as referred to in Article 35(2)(d) of Regulation (EU) No 1305/2013 shall cover markets for which: (a) the rural development programme sets out a kilometric radius from the farm of origin of the product, within which the activities of processing and sale to the final consumer have to take place; or (b) the rural development programme sets out a convincing alternative definition. 3. For the purposes of operations supported under Article 35(2)(c) of Regulation (EU) No 1305/2013, small operator shall mean a microenterprise as defined in Commission Recommendation 2003/361/EC (17), or a natural person not engaged in economic activity at the moment of applying for support. 4. The promotion activities referred to in Article 35(2)(e) of Regulation (EU) No 1305/2013 shall be eligible for support only in respect of short supply chains and local markets meeting the specifications laid down in paragraphs 1 and 2 of this Article. Article 12 Commercial loans to mutual funds Where the source of the funds for the financial compensation to be paid by the mutual funds referred to in Articles 38 and 39 of Regulation (EU) No 1305/2013 is a commercial loan, the duration of the loan shall be of between one and five years. Article 13 Investments For the purposes of Article 45 of Regulation (EU) No 1305/2013: (a) in the case of leasing, other costs connected with the leasing contract, such as lessors margin, interest refinancing costs, overheads and insurance charges, shall not be eligible expenditure; (b) Member States shall set out in their rural development programmes the conditions under which the purchase of second-hand equipment may be regarded as eligible expenditure; (c) Member States shall require compliance with minimum standards for energy efficiency for supported investments in renewable energy infrastructure, that consume or produce energy, where such standards exist at national level; (d) investments in installations, the primary purpose of which is electricity production from biomass, shall not be eligible for support unless a minimum percentage of heat energy is utilised, to be determined by the Member States; (e) Member States shall establish thresholds for the maximum proportions of cereals and other starch rich crops, sugars and oil crops used for bioenergy production, including biofuels, for different types of installations. Support to bioenergy projects shall be limited to bioenergy meeting the applicable sustainability criteria laid down in Union legislation, including in Article 17(2) to (6) of Directive 2009/28/EC of the European Parliament and of the Council (18). In that context, a general assessment shall be included in the strategic environmental assessment of the rural development programme. Article 14 Conversion or adjustment of commitments 1. Member States may authorise one commitment under Articles 28, 29, 33 or 34 of Regulation (EU) No 1305/2013 to be converted into another commitment during the period of its operation, provided that all the following conditions are fulfilled: (a) the conversion is of significant benefit to the environment or to animal welfare; (b) the existing commitment is substantially reinforced; (c) the approved rural development programme includes the commitments concerned. A new commitment shall be undertaken for the full period specified in the relevant measure irrespective of the period for which the original commitment has already been implemented. 2. Member States may allow commitments under Articles 28, 29, 33 and 34 of Regulation (EU) No 1305/2013 to be adjusted during the period for which they apply, provided that the approved rural development programme provides the possibility for such adjustment and that the adjustment is duly justified having regard to the achievement of the objectives of the original commitment. The beneficiary shall fulfil the adjusted commitment for the remainder of the duration of the original commitment. Adjustments may also take the form of an extension of the duration of the commitment. Article 15 Situations where no reimbursement is required 1. When a beneficiary increases the area of the holding during the period for which a commitment, given as a condition for the grant of support, runs, Member States may provide for the commitment to be extended so as to cover the additional area for the remainder of the period of the commitment, or for the original commitment to be replaced by a new one. The same shall apply in cases where the area covered by a commitment within a holding is increased. 2. A commitment may be extended to cover additional area as referred to in paragraph 1 only under the following conditions: (a) it serves the environmental objective pursued by the commitment; (b) it is justified in terms of the nature of the commitment, the length of the remaining period and the size of the additional area; (c) it does not impede the effectiveness of checks to ensure compliance with the conditions for the grant of support. The original duration of the commitment shall be respected. 3. A new commitment may be undertaken to replace the existing one as referred to in paragraph 1 on condition that it covers the whole area concerned and that its terms are not less demanding than those of the original commitment. When the original commitment is replaced by a new one, the new commitment shall be undertaken for the full period specified in the relevant measure irrespective of the period for which the original commitment has already been implemented. CHAPTER III TRANSITIONAL PROVISIONS Article 16 Eligibility of expenditure 1. Expenditure relating to legal commitments to beneficiaries, undertaken during the 2007-2013 programming period under the measures referred to in Articles 52 and 63 of Regulation (EC) No 1698/2005, shall be eligible for an EAFRD contribution in the 2014-2020 programming period for the payments to be made: (a) between 1 January 2014 and 31 December 2015, if the financial allocation for the measure concerned of the respective programme adopted pursuant to Regulation (EC) No 1698/2005 has already been used up; (b) after 31 December 2015. 2. The expenditure referred to in paragraph 1 shall be eligible for an EAFRD contribution in the 2014-2020 programming period subject to the following conditions: (a) such expenditure is provided for in the respective rural development programme for the 2014-2020 programming period; (b) the EAFRD contribution rate to the corresponding measure under Regulation (EU) No 1305/2013 as set out in Annex I to this Regulation applies; (c) Member States ensure that the relevant transitional operations are clearly identified through their management and control systems. Article 17 Croatia 1. Expenditure relating to legal commitments to beneficiaries by Croatia, undertaken under the Instrument for Pre-accession Assistance for Rural Development (IPARD) programme, for operations under the measures referred to in Article 171(3)(b) and (4)(a) and (b) of Commission Regulation (EC) No 718/2007 (19), shall be eligible for an EAFRD contribution in the 2014-2020 programming period for the payments to be made: (a) between 1 January 2014 and 31 December 2016, if the financial allocation for the measure concerned of the respective programme adopted pursuant to Regulation (EC) No 718/2007 has already been used up; (b) after 31 December 2016. 2. The expenditure referred to in paragraph 1 shall be eligible for an EAFRD contribution in the 2014-2020 programming period subject to the following conditions: (a) such expenditure is provided for in the rural development programme for the 2014-2020 programming period; (b) the EAFRD contribution rate to the corresponding measure under Regulation (EU) No 1305/2013 as set out in Annex II to this Regulation applies; (c) Croatia ensures that the relevant transitional operations are clearly identified through its management and control systems. 3. Expenditure incurred after 31 December 2013 relating to operations necessary for the closure of the IPARD programme and the ex post evaluation as referred to in Article 191 of Regulation (EC) No 718/2007 shall be eligible for support under the EAFRD under the technical assistance component of the programme in the 2014-2020 programming period, provided the programme contains a provision for such expenditure. Article 18 Ex post evaluation 1. The ex post evaluation report referred to in Article 86(5) of Regulation (EC) No 1698/2005 shall be submitted to the Commission by 31 December 2016. 2. The summary of ex post evaluations referred to in Article 87 of Regulation (EC) No 1698/2005 shall be completed at the latest by 31 December 2017. CHAPTER IV FINAL PROVISIONS Article 19 Repeal Regulation (EC) No 1974/2006 is repealed. It shall continue to apply to operations implemented pursuant to programmes approved by the Commission under Regulation (EC) No 1698/2005 before 1 January 2014. Article 20 Entry into force and application This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 347, 20.12.2013, p. 487. (2) Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (OJ L 347, 20.12.2013, p. 320). (3) Communication from the Commission to the European Parliament, the Council, the European Economic and Social Committee and the Committee of Regions on the Green Infrastructure (GI)  Enhancing Europes Natural Capital (COM(2013) 249 final). (4) Communication from the Commission to the European Parliament, the Council, the European Economic and Social Committee and the Committee of Regions on new EU Forest Strategy: for forests and the forest-based sector (COM(2013) 659 final). (5) Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (OJ L 347, 20.12.2013, p. 608). (6) Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (OJ L 277, 21.10.2005, p. 1). (7) Council Regulation (EC) No 1085/2006 of 17 July 2006 establishing an Instrument for Pre-Accession Assistance (IPA) (OJ L 210, 31.7.2006, p. 82). (8) Regulation (EU) No 1310/2013 of the European Parliament and of the Council of 17 December 2013 laying down certain transitional provisions on support for rural development by the European Agricultural Fund for Rural Development (EAFRD), amending Regulation (EU) No 1305/2013 of the European Parliament and of the Council as regards resources and their distribution in respect of the year 2014 and amending Council Regulation (EC) No 73/2009 and Regulations (EU) No 1307/2013, (EU) No 1306/2013 and (EU) No 1308/2013 of the European Parliament and of the Council as regards their application in the year 2014 (OJ L 347, 20.12.2013, p. 865). (9) Commission Regulation (EC) No 1974/2006 of 15 December 2006 laying down detailed rules for the application of Council Regulation (EC) No 1698/2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (OJ L 368, 23.12.2006, p. 15). (10) Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (OJ L 343, 14.12.2012, p. 1). (11) Regulation (EC) No 110/2008 of the European Parliament and of the Council of 15 January 2008 on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks and repealing Council Regulation (EEC) No 1576/89 (OJ L 39, 13.2.2008, p. 16). (12) Regulation (EU) No 251/2014 of 26 February 2014 on the definition, description, presentation, labelling and the protection of geographical indications for aromatised wine products (OJ L 84, 20.3.2014, p. 14). (13) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). (14) Commission Regulation (EC) No 1242/2008 of 8 December 2008 establishing a Community typology for agricultural holdings (OJ L 335, 13.12.2008, p. 3). (15) Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (OJ L 206, 22.7.1992, p. 7). (16) Directive 2009/147/EC of the European Parliament and of the Council of 30 November 2009 on the conservation of wild birds (OJ L 20, 26.1.2010, p. 7). (17) Commission Recommendation 2003/361/EC of 6 May 2003 concerning the definition of micro, small and medium-sized enterprises (OJ L 124, 20.5.2003, p. 36). (18) Directive 2009/28/EC of the European Parliament and of the Council of 23 April 2009 on the promotion of the use of energy from renewable sources and amending and subsequently repealing Directives 2001/77/EC and 2003/30/EC (OJ L 140, 5.6.2009, p. 16). (19) Commission Regulation (EC) No 718/2007 of 12 June 2007 implementing Council Regulation (EC) No 1085/2006 establishing an instrument for pre-accession assistance (IPA) (OJ L 170, 29.6.2007, p. 1). ANNEX I Correlation table for measures provided for in Regulation (EC) No 1698/2005 and Regulation (EU) No 1305/2013 or Regulation (EU) No 1303/2013 Measures under Regulation (EC) No 1698/2005 Codes in the 2007-2013 programming period Measures under Regulation (EU) No 1305/2013 or Regulation (EU) No 1303/2013 Codes in the 2014-2020 programming period Article 20(a)(i) and Article 21: Training and information 111 Article 14 of Regulation (EU) No 1305/2013 1 Article 20(a)(ii) and Article 22: Setting up of young farmers 112 Article 19(1)(a)(i) of Regulation (EU) No 1305/2013 6 Article 20(a)(iii) and Article 23: Early retirement 113 / / Article 20(a)(iv) and Article 24: Use of advisory services 114 Article 15(1)(a) of Regulation (EU) No 1305/2013 2 Article 20(a)(v) and Article 25: Setting up of farm management, relief and advisory services 115 Article 15(1)(b) of Regulation (EU) No 1305/2013 2 Article 20(b)(i) and Article 26: Modernisation of agricultural holdings 121 Article 17(1)(a) of Regulation (EU) No 1305/2013 4 Article 20(b)(ii) and Article 27: Improvement of the economic value of forests 122 Articles 21(1)(d) and 21(1)(e) of Regulation (EU) No 1305/2013 8 Article 20(b)(iii) and Article 28: Adding value to agricultural and forestry products 123 Articles 17(1)(b) and 21(1)(e) of Regulation (EU) No 1305/2013 4 8 Article 20(b)(iv) and Article 29: Cooperation for development of new products, processes and technologies 124 Article 35 of Regulation (EU) No 1305/2013 16 Article 20(b)(v) and Article 30: Infrastructure related to the development and adaptation of agriculture and forestry 125 Article 17(1)(c) of Regulation (EU) No 1305/2013 4 Article 20(b)(vi): Restoration and prevention actions 126 Article 18 of Regulation (EU) No 1305/2013 5 Article 20(c)(i) and Article 31: Meeting standards 131 / / Article 20(c)(ii) and Article 32: Food quality schemes 132 Article 16(1) of Regulation (EU) No 1305/2013 3 Article 20(c)(iii) and Article 33: Information and promotion for products under food quality schemes 133 Article 16(2) of Regulation (EU) No 1305/2013 3 Article 20(d)(i) and Article 34: Semi-subsistence farming 141 Article 19(1)(a)(iii) of Regulation (EU) No 1305/2013 6 Article 20(d)(ii) and Article 35: Producer groups 142 Article 27 of Regulation (EU) No 1305/2013 9 Article 36(a)(i): Natural handicap payments in mountain areas 211 Article 31 of Regulation (EU) No 1305/2013 13 Article 36(a)(ii): Natural handicap payments in areas other than mountain areas 212 Article 31 of Regulation (EU) No 1305/2013 13 Article 36(a)(iii) and Article 38: Natura 2000 and payments linked to Directive 2000/60/EC 213 Article 30 of Regulation (EU) No 1305/2013 12 Article 36(a)(iv) and Article 39: Agri-environment payments 214 Articles 28 and 29 of Regulation (EU) No 1305/2013 10 11 Article 36(a)(v) and Article 40: Animal welfare payments 215 Article 33 of Regulation (EU) No 1305/2013 14 Article 36(a)(vi) and Article 41: Non-productive investments 216 Article 17(1)(d) of Regulation (EU) No 1305/2013 4 Article 36(b)(i) and Article 43: First afforestation of agricultural land 221 Article 21(1)(a) of Regulation (EU) No 1305/2013 8 Article 36(b)(ii) and Article 44: First establishment of agroforestry systems on agricultural land 222 Article 21(1)(b) of Regulation (EU) No 1305/2013 8 Article 36(b)(iii) and Article 45: First afforestation of non-agricultural land 223 Article 21(1)(a) of Regulation (EU) No 1305/2013 8 Article 36(b)(iv) and Article 46: Natura 2000 payments 224 Article 30 of Regulation (EU) No 1305/2013 12 Article 36(b)(v) and Article 47: Forest-environment payments 225 Article 34 of Regulation (EU) No 1305/2013 15 Article 36(b)(vi) and Article 48: Restoring forestry potential and introducing preventive actions 226 Article 21(1)(c) of Regulation (EU) No 1305/2013 8 Article 36(b)(vii) and Article 49: Non-productive investments 227 Article 21(1)(d) of Regulation (EU) No 1305/2013 8 Article 52(a)(i) and Article 53: Diversification into non-agricultural activities 311 Article 19(1)(a)(ii) and Article 19(1)(b) of Regulation (EU) No 1305/2013 6 Article 52(a)(ii) and Article 54: Support for business creation and development 312 Article 19(1)(a)(ii) and Article 19(1)(b) of Regulation (EU) No 1305/2013 6 Article 52(a)(iii) and Article 55: Encouragement of tourism activities 313 Article 19(1)(a)(ii), Article 19(1)(b) and Articles 20 and 35 of Regulation (EU) No 1305/2013 6 6 7 16 Article 52(b)(i) and Article 56: Basic services for the economy and rural population 321 Article 20 of Regulation (EU) No 1305/2013 7 Article 52(b)(ii): Village renewal and development 322 Article 20 of Regulation (EU) No 1305/2013 7 Article 53(b)(iii) and Article 57: Conservation and upgrading of the rural heritage 323 Article 20 of Regulation (EU) No 1305/2013 7 Article 52(c) and Article 58: Training and information 331 Article 14 of Regulation (EU) No 1305/2013 1 Article 52(d) and Article 59: Skills acquisition, animation and implementation 341 / / Article 63(a): Local development strategies 41 (411, 412, 413) Article 35 of Regulation (EU) No 1303/2013 19 Article 63(b): Implementing cooperation projects 421 Article 35 of Regulation (EU) No 1303/2013 19 Article 63(c): Running the local action group, acquiring skills and animating the territory 431 Article 35 of Regulation (EU) No 1303/2013 19 Chapter II of Title IV: Technical assistance 511 Articles 51 to 54 of Regulation (EU) No 1305/2013: Technical assistance and networking 20 Article 19(1)(c) of Regulation (EU) No 1305/2013: Annual payments to farmers participating in small farmers scheme 6 Article 36(1)(a) of Regulation (EU) No 1305/2013: Crop, animal, and plant insurance 17 Article 36(1)(b) of Regulation (EU) No 1305/2013: Mutual funds for adverse climatic events, animal and plant diseases, pest infestations and environmental incidents 17 Article 36(1)(c) of Regulation (EU) No 1305/2013: Income stabilisation tool 17 ANNEX II Correlation table for measures provided for in Regulation (EC) No 718/2007 and Regulation (EU) No 1305/2013 or Regulation (EU) No 1303/2013 Measures under Regulation (EC) No 718/2007 Codes in the 2007-2013 programming period Measures under Regulation (EU) No 1305/2013 or Regulation (EU) No 1303/2013 Codes in the 2014-2020 programming period Article 171(2)(a) and Article 174: Investments in agricultural holdings to restructure and to upgrade to Community standards 101 Article 17(1)(a) of Regulation (EU) No 1305/2013 4 Article 171(2)(c) and Article 176: Investments in processing and marketing of agriculture and fishery products to restructure those activities and to upgrade them to Community standards 103 Article 17(1)(b) of Regulation (EU) No 1305/2013 4 Article 171(3)(b) and Article 178: Preparation and implementation of local rural development strategies 202 Article 35 of Regulation (EU) No 1303/2013 19 Article 171(4)(a) and Article 179: Improvement and development of rural infrastructure 301 Article 20(1)(b) and (d) of Regulation (EU) No 1305/2013 7 Article 171(4)(b) and Article 180: Diversification and development of rural economic activities 302 Article 19(1)(a)(ii) and Article 19(1)(b) of Regulation (EU) No 1305/2013 6 Article 182: Technical assistance 501 Articles 51 to 54 of Regulation (EU) No 1305/2013: Technical assistance and networking 20